606 So. 2d 451 (1992)
Kathleen BAAD, Appellant,
v.
SECURITY INSURANCE COMPANY OF HARTFORD and Norwood Shell, Inc., Appellees.
No. 92-12.
District Court of Appeal of Florida, Third District.
October 6, 1992.
*452 Neil Rose, Dunn & Johnson and Steven M. Dunn, Miami, for appellant.
Touby Smith DeMahy & Drake and Kenneth R. Drake, Miami, for appellee Sec. Ins. Co.
No appearance for appellee Norwood Shell, Inc.
Before SCHWARTZ, C.J., and FERGUSON and GERSTEN, JJ.
PER CURIAM.
We agree with appellant that genuine issues of material fact remain to be resolved in this case thereby precluding summary judgment for the defendant insurance company. Moore v. Morris, 475 So. 2d 666 (Fla. 1985); Connelly v. Arrow Air, 568 So. 2d 448 (Fla. 3d DCA 1990), rev. denied, 581 So. 2d 1307 (Fla. 1991); Francoeur v. Pipers, Inc., 560 So. 2d 244 (Fla. 3d DCA 1990).
Reversed and remanded.